DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
 
Response to Arguments
2.	Applicant’s arguments, filed 07/20/2022, with respect to the rejection(s) of claim(s) 1 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Connor (US 20180307314 A1) in view of HOSKULDSSON (US 20180049678 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 103 as being obvious over Connor (US 20180307314 A1) in view of HOSKULDSSON (US 20180049678 A1).
	In regards to claim 1, Connor discloses a wearable device for monitoring one or more vital signs of a human body (Abstract discloses a wearable device that monitors biometric signals), the wearable device comprising:
a carrier configured to fit, while in use, fully around the human body, at an abdominal part thereof suitable for being worn around an abdominal part of the body (Figure 3 shows the wearable device and Par. 0075 discloses the wearable device can be worn as a chest strap/band/belt around the abdomen); 
and an electrode arrangement comprising a plurality of conductive electrodes, wherein the electrodes are arranged on the carrier to be brought in contact with a skin of the body in use (Fig 3 shows the sensors, 306, arranged on the carrier to contact the skin; see also Par. 0104), and wherein the plurality of conductive electrodes are arranged for receiving configured for operating simultaneously to receive electric physiologic signals from the body for enabling monitoring of a membrane potential of one or more muscles in the body (Par. 0104 discloses the sensors are EMG sensors and can measure activity from the muscles), 
wherein the plurality of conductive electrodes arranged on the carrier comprise one or more first electrodes arranged on the carrier to be in contact with a side part of a torso of the body near the thoracic diaphragm, said first electrodes being configured to cooperatively receive a first electrical signal indicative of a membrane potential (Fig 3 shows one or more sensors, 306, arranged to engage with the side of the torso); 
wherein the plurality of conductive electrodes arranged on the carrier further comprises at least one second electrode in addition to the one or more first electrodes, the at least one second electrode being arranged on the carrier to be in contact with a mid front part of the abdominal part of the body, and wherein the carrier comprises a belt, and wherein the at least one second electrode and the one or more first electrodes are arranged on the belt (Par. 0075 discloses the device can be a belt), such that the at least one second electrode is aligned with the one or more first electrodes, the at least one second electrode thereby being arranged for receiving a second electrical signal indicative of one or more further electric physiologic signals from the body simultaneously with the first electrodes that receive the first electric signal indicative of said membrane potential of the thoracic diaphragm of the body, for enabling filtering of the first electrical signal using the second electrical signal for enabling electromyography of the thoracic diaphragm (Fig 3 shows several EMG sensors, 306, that are in contact with the mid front part of the abdomen. Based on the claim language, the Examiner is interpreting this claim to mean that one electrode can measure one electrical signal and the other can measure another electrical signal. In light of this, Par. 0061 discloses EMG sensors that can measure different electrical signals).
Connor does not disclose wherein the device specifically measures thoracic activity. However, in the same field of endeavor, HOSKULDSSON discloses a wearable belt comprising EMG sensors (Abstract, Fig 1a-b, and Par. 0156) designed to measure thoracic activity (Abstract and Par. 0156) for the purpose of monitoring respiration of the user. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing day of the claimed invention to have taken the teachings of Connor and modified them by having the device specifically measure thoracic activity, as taught and suggested by HOSKULDSSON, for the purpose of monitoring respiration of the user.
	In regards to claim 2, the combined teachings of Connor and HOSKULDSSON disclose the wearable device according to claim 1, wherein at least one of the first electrodes, the at least one second electrode, or a further electrode of the conductive electrodes, is further arranged for receiving via said electric physiologic signals from the body, a further electrical signal indicative of a cardiac action potential for providing a heart rate signal (Par. 0123 of Connor discloses the sensors can be EMG and can also comprise sensors for measuring heart rate signals). 	
	In regards to claim 3, the combined teachings of Connor and HOSKULDSSON disclose the wearable device according to claim 1, wherein the carrier of the device comprises at least one of a belt, strap, harness or garment (Connor: Figure 3 and Par. 0075 discloses the device can comprise a belt).
	In regards to claim 4, B the combined teachings of Connor and HOSKULDSSON disclose the wearable device according to claim 1, wherein one or more of the conductive electrodes are arranged on the carrier to protrude out of the carrier, for providing in use said contact between the skin and the electrode or electrodes (Connor: Par. 0109 discloses the EMG sensors can protrude to contact the skin).
	In regards to claim 5, the combined teachings of Connor and HOSKULDSSON disclose the wearable device according to claim 1, wherein the carrier comprises a stretchable material, and wherein one or more of the conductive electrodes comprise a layer of conductive material deposited on the stretchable material (Connor: Par. 0095 discloses the wearable device is made of a stretchable material and Par. 0111 discloses the sensors can be conductive).
	In regards to claim 11, the combined teachings of Connor and HOSKULDSSON disclose the wearable device according to claim 1, wherein the device further include at least one of a group comprising: a signal connector element for enabling connection of conductive wires or plugs for conveying said electric physiologic signals; a wireless transmitter for enabling wireless communication of signals to a remote receiver; an amplifier for amplification of said electric physiologic signals; or one or more further sensors, such as further conductive sensors, a temperature sensor, an optical sensor, or an oxygen saturation (SpO2) sensor (Connor: Par. 0124 and 0185 discloses a wireless network for sending and receiving signals).


4.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor and HOSKULDSSON and in view of McGrane (US 20170019988 A1).
	The combined teachings of Connor and HOSKULDSSON disclose the wearable device according to claim 5, wherein the stretchable material comprises a stretchable polyester (Par. 0023 of Connor discloses using polyester).
The combined teachings do not disclose wherein the one or more conductive electrodes are formed by one or more layers of silver chloride (Ag2Cl) or wherein the one or more layers of silver chloride are printed onto said stretchable polyester to protrude out of the carrier. However, in the same field of endeavor, McGrane discloses a wearable device that comprises a conductive portion of the patch comprising silver chloride (Par. 0071) and discloses the conductive portions are placed on the stretchable area (Par. 0071) in order to create conductive portions.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Connor and HOSKULDSSON and modified them by having the device wherein the one or more conductive electrodes are formed by one or more layers of silver chloride (Ag2Cl) or wherein the one or more layers of silver chloride are printed onto said stretchable polyester to protrude out of the carrier, as taught and suggested by McGrane, in order to create conductive portions.
5.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor and HOSKULDSSON and in view of Maesani (US 20170273590 A1).
	The combined teachings of Connor and HOSKULDSSON disclose the wearable device according to claim 1, except for wherein the carrier comprises at least one sweat absorption layer, the layer comprising viscose fiber. However, in the same field of endeavor, Maesani discloses a wearable device that uses a material to attract water molecules from its surroundings (Par. 0086) to maintain the desired electrical conductivity for long durations or absorb sweat or wounds exudate. 
Maesani does not explicitly disclose this layer comprising viscose fiber, however, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have this material comprise of viscose fibers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Connor and HOSKULDSSON and modified them by having the device comprise a sweat absorption layer, as taught and suggested by Maesani, in order to maintain the desired electrical conductivity for long durations or absorb sweat or wounds exudate
6.	Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor and HOSKULDSSON in view of Maesani as applied to claim 7 and in further view of Muccio (US 20120016440 A1).
	In regards to claim 8, the combined teachings of Connor, HOSKULDSSON, and Maesani as applied to claim 7 discloses the wearable device according to claim 7, wherein the sweat absorption layer is arranged to cover a stretchable layer comprising the conductive electrodes and conductive paths for conveying electric signals from the electrodes (Par. 0086 of Maesani discloses this sweat absorption material going over the conductive layer). However, the combined teachings do not disclose wherein the sweat absorption layer comprises holes or cutout portions through which the conductive electrodes protrude for being in contact with the skin. 
	However, in the same field of endeavor, Muccio does disclose the sweat absorption layer comprises holes or cutout portions through which the conductive electrodes protrude for being in contact with the skin (Par. 0024 discloses having a sweat resistant material that also allows for the conductors to abut still) for the purpose of allowing the conductors to still make contact with the skin. 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Connor, HOSKULDSSON, and Maesani as applied to claim 7 and further modified them by having the sweat absorption layer comprises holes or cutout portions through which the conductive electrodes protrude, as taught and suggested by Muccio, for the purpose of allowing the conductors to still make contact with the skin (Par. 0024 of Muccio). 
	In regards to claim 10, the combined teachings of Connor, HOSKULDSSON, Maesani, and Muccio as applied to claim 8 discloses the wearable device according to claim 8, wherein the carrier is a belt (Figure 5 of Muccio shows this as a belt), and wherein one or more layers form an envelope for enclosing the flexible layer and the sweat absorption layer (Par. 0024 of Muccio discloses encasing the flexible and sweat absorption layers). 
	Muccio does not explicitly disclose the encasing forming an envelope. However, the examiner notes Applicant is claiming a shape of the envelope that would not appear to affect the operation of the enclosed layers and instead would provide only aesthetic changes to the enclosed layers itself. The layers enclosed in a separate manner as taught in Muccio would appear to operate the same regardless of the particular shape of the enclosing. Lastly, the examiner notes it would have been an obvious matter of design choice before the effective filing date of the claimed invention to make the enclosed layers of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
7.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor and HOSKULDSSON and in view of HSIAO (US 20120265025 A1). 
The combined teachings of Connor and HOSKULDSSON disclose the wearable device according to claim 1, except for wherein the carrier comprises an outer reinforcement layer, a polypropylene textile layer. However, in the same field of endeavor, HSIAO does disclose the carrier comprises an outer reinforcement layer, a polypropylene textile layer (Par. 0025 discloses a sensing patch that has a polypropylene layer) for the purpose of supporting the sensing layer and the cover layer. 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Connor and HOSKULDSSON and further modified them by having the carrier comprises an outer reinforcement layer, a polypropylene textile layer, as taught and suggested by HSIAO, for the purpose of supporting the sensing layer and the cover layer (Par. 0025 of HSIAO). 
8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Connor and HOSKULDSSON as applied to claim 1, and further in view of Sims (US 20070293781 A1). 
	The combined teachings of Connor and HOSKULDSSON disclose the wearable device according to claim 1, except for wherein the carrier further comprises AT LEAST ONE element or a combination of elements of a group consisting of: a size adjustable connecting part, a part comprising a fabric including a hooked surface arranged for adhering to a further fabric, for example Velcro; a size adjustable connector; a plurality of press studs; a plurality of buttons and one or more button holes; an elastic area. 
	However, in the same field of endeavor, Sims does disclose the carrier further comprises AT LEAST ONE element or a combination of elements of a group comprising: a size adjustable connecting part, a part consisting of a fabric including a hooked surface arranged for adhering to a further fabric, for example Velcro; a size adjustable connector; a plurality of press studs; a plurality of buttons and one or more button holes; an elastic area (Par. 0121 discloses a similar device that has an adjustable part to the belt made of elastic material that also has a section of Velcro hooks) for the purpose of allowing for adjustment of the device. 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Connor and HOSKULDSSON and had the device comprise of an adjustable element, as taught and suggested by Sims, for the purpose of allowing for adjustment of the device (Par. 0121 of Sims). 
9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Connor and HOSKULDSSON as applied to claim 1, and further in view of Tupin (US 20110060215 A1).
	The combined teachings of Connor and HOSKULDSSON disclose wearable device according to claim 1, except for wherein the carrier is a belt, and wherein the belt has a length within a range of 100 to 600 millimeter, to fit around an abdominal part of a body of a baby. 
However, in the same field of endeavor, Tupin discloses using a belt, band or strap 80 (Par. 0153) in order to have the device wrap around the subject's chest and hold the sensors in place. Tupin does not explicitly disclose the belt length being within a range of 100 to 600 millimeter. 
	Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to have the belt length fall within a range of 100 to 600 millimeter, since such a modification would have involved a mere change in the size of a component and it would be obvious to adapt the size of the belt to fit the particular patient to which it is applied.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Connor and HOSKULDSSON and modified them by having the carrier be a belt at the described length, as taught and suggested by Tupin, in order to have the device wrap around the subject's chest and hold the sensors in place.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        29 August 2022